 

Case 1:19-cv-12358-LTS Document 12 Filed 01/31/20 Page 1 of 2

Civil Action No.: 1:19-CV—-12358-LTS

PROOF OF SERVICE

(This section should not be filed with the court unless required by Fed. R. Civ, P. 4 (0)

This summons for (name of individual and title, if any) oledym Mf 2 bi Fe if S K y y

was received by me on (date)

oY personally served the summons on the individual at (place) ( 2.8 : LD Cc
ay
on (date) ¢ “27 -2OZ0O ; or

 

 

— { left the summons at the individual's residence or usua! place of abode with (name)

. aperson of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual's last known address; or

L! | served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

on (date) ; or

 

L! | returned the summons unexecuted because ; or

C) Other (specify) : oe

My fees are $5 | 4% for travel and $ 5D. for services, for a total of $ | O34 i IS .

I declare under penalty of perjury that this information is true.

[=U _ Sip Doses

Date Server's Signature

7) Pehet( Dl oe

Printed name and title

 

SS ShwAst. Sok 1) Lenco; fp- NW

Server's Address

_. . . . . TY SHERIFF DEPT.
Additional information regarding attempted service, etc: coos cay St. Suite 101
Lancaster, N.H. 03584
(603) 788-5598

 
 

Case 1:19-cv-12358-LTS Document 12 Filed 01/31/20 Page 2 of 2

CERTIFICATE OF SERVICE

 

I hereby certify that this document(s) filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on January 31,
2020.

Charles G. Douglas, IIT

Douglas, Leonard & Garvey, P.C.,
14 South Street, Suite 5

Concord, NH 03301
603-224-1988

Gregory V. Sullivan
Malloy and Sullivan LPC
59 Water Street ~
Hingham, MA 02043 — }
781-749-4141

  

00K

Michael J. Merial ih

Dated: [FI [oa Cc)

 
